DEPARTMENT OF CORRECTIONS — LIABILITY INSURANCE
Absent legislative authority, the State of Oklahoma may not pay from appropriations granted to the Department of Corrections a premium for general liability insurance policy protecting the seven members of the Board of Corrections for the State of Oklahoma for liability as a result of any official acts taken by them in connection with their supervision over the penal institutions located within the State of Oklahoma.  The Attorney General has considered your opinion request wherein you ask the following question: "May the State of Oklahoma pay from appropriations granted to the Department of Corrections a premium for a general liability insurance policy protecting the seven members of the Board of Corrections of the State of Oklahoma from liability as the result of any official acts taken by them in connection with their supervision over the penal institutions located within the State of Oklahoma." Title 47 O.S. 158.1 [47-158.1] (1971) authorizes the Department of Corrections to carry insurance on vehicles and motorized machinery or equipment owned and operated by the Department. Section 158.1 specifically describes the kind of insurance and policy limits allowable. The section does not include language authorizing the Corrections Department to purchase or pay premiums on general liability insurance for members of the Board of Corrections. Nor may such authorization be implied from the statute.  "There is no ambiguity in the language of the statute, hence there is no need for resort to rules of construction. It has been repeatedly held by both this Court- and the Supreme Court of Oklahoma that, where the language of the statute is clear and unambiguous, the statute must be held to mean what it plainly expresses, and no room is left for construction, and interpretation and courts cannot search for its meaning beyond the statute itself, for there is nothing to construe. Sledge v. State, 40 Okl. Cr. 421, 269 P. 385; State v. Dabney, 77 Okl. Cr. 331, 141 P.2d 303; Woods v. Phillips Petroleum Company, 207 Okl. 490, 251 P.2d 505; Jenkins v. Frederick, 208 Okl. 583, 257 P.2d 1058. Such is the situation in the case at bar, the statute speaks for itself in unmistakable terms." King v. State, Okl. Cr.,270 P.2d 370, 373 (1954)." Previous Attorney General opinions considered the legality of state entities purchasing insurance. The opinions held that such purchases were not authorized by statute. Op. Atty. Gen. 71-149, 71-321, 71-356, 71-416, and 72-165.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Absent legislative authority, the State of Oklahoma may not pay from appropriations granted to the Department of Corrections a premium for general liability insurance policy protecting the seven members of the Board of Corrections for the State of Oklahoma for liability as a result of any official acts taken by them in connection with their supervision over the penal institutions located within the State of Oklahoma.  (Todd Markum)